COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:         Jorge Gonzalez v. The State of Texas

Appellate case number:       01-16-00490-CR

Trial court case number:     1450202

Trial court:                 176th District Court of Harris County

        A jury convicted appellant of the felony offense of burglary of a habitation with
intent to commit theft, and the trial court assessed his punishment at confinement for
thirty-five years. Appellant timely filed his notice of appeal. The Clerk of the Court has
examined the clerk’s record and found that it does not comport with the Texas Rules of
Appellate Procedure in that the trial court’s certification of appellant’s right of appeal is
defective. See TEX. R. APP. P. 25.2(d), 37.1. The certification included in the clerk’s
record indicates that appellant has the right to appeal and is consistent with the record.
However, the certification is not signed by the trial court judge or the appellant. See TEX.
R. APP. P. 25.2(d). This order constitutes notice to all parties of the defective
certification. See TEX. R. APP. P. 37.1.

       Accordingly, we abate the appeal and remand the cause to the trial court to correct
the certification. The trial court shall immediately conduct a hearing at which a
representative of the Harris County District Attorney’s Office and appellant’s counsel,
Ralph R. Martinez, shall be present. Appellant also shall be present for the hearing in
person or, if appellant is incarcerated, at the trial court’s discretion, appellant may
participate in the hearing by closed-circuit video teleconferencing.1 We direct the trial
court to:

1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On his request, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State. If appellant participates through in the hearing through video
          1) execute an amended certification of appellant’s right to appeal that
             complies with Rule 25.2; and
          2) make any other findings and recommendations the trial court deems
             appropriate.

The trial court coordinator shall set a hearing date and notify the parties. The trial court
shall have a court reporter, or court recorder, record the hearing.

        The court reporter is directed to file the reporter’s record of the hearing within 30
days of the date of this order. If the hearing is conducted by video teleconference, a
certified recording of the hearing shall also be filed in this Court within 30 days of the
date of this order. The trial court clerk is directed to file a supplemental clerk’s record
containing the amended certification of appellant’s right to appeal and any other findings,
recommendations, and orders of the trial court with this Court no later than 30 days from
the date of this order. See TEX. R. APP. P. 25.2(d), 34.5(c)(2), (3), 37.1.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when records
that comply with this order filed with the Clerk of this Court.

       It is so ORDERED.

Judge’s signature /s/ Terry Jennings
                    Acting individually           Acting for the Court


Date: December 13, 2016




       teleconferencing, the trial court and parties should take appropriate action to comply with
       the requirements of Rule 25.2(d). The trial court may comply with the notice
       requirements of the rule by reading to appellant the contents of the certification of right to
       appeal that the trial court has been signed to advise him of the certification’s contents but
       is not limited to this option to satisfy Rule 25.2(d).